

113 S1665 IS: Read the Bills Act
U.S. Senate
2013-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1665IN THE SENATE OF THE UNITED STATESNovember 7, 2013Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo preserve the constitutional authority of Congress and ensure accountability and transparency in legislation. 1.Short
			 titleThis Act may be cited as
			 the Read the Bills
			 Act.2.Constitutional
			 authority statement(a)In
			 generalThis Act is enacted pursuant to the power conferred by
			 the Constitution of the United States upon each House of Congress by—(1)article I,
			 section 5, clauses 2 and 3 to determine the rules and keep a journal of its
			 proceedings, respectively;(2)article I,
			 section 7, clause 2 to ensure that bills that become law have been actually
			 passed by, not just passed through, each House of Congress; and(3)article I,
			 section 8, clause 18, which authorizes Congress to make all laws that are
			 necessary and proper for carrying into execution the rules of each
			 House of Congress.(b)Standing
			 provisionThe provision of this Act under which any person who is
			 aggrieved by the enforcement of any law enacted either in violation of the
			 rules of proceedings of either House of Congress, or by the suspension of the
			 rules, as prescribed herein, shall have standing in a court of law, is enacted pursuant
			 to article III, section 2 of the Constitution of the United States.3.FindingsCongress finds the following:(1)The Constitution
			 of the United States vests all legislative powers granted therein in Congress.(2)Each Member of Congress is elected by the
			 people to whom the Member is accountable, and Members must represent the people of their respective State or District in exercising their legislative powers.(3)Establishing a Government
			 of enumerated powers, article I, section 1 of the Constitution of the United
			 States obliges Congress to exercise only those legislative powers provided for in
			 the Constitution of the United States, and article VI of the Constitution of
			 the United States requires that each Member of Congress be bound by oath or affirmation  to
			 support the Constitution of the United States by enacting only those laws, and
			 making only those resolutions, that are pursuant to the Constitution of the
			 United States and not prohibited thereby.(4)To ensure that Congress is politically and legally accountable to the people, article I,
			 section 5 of the Constitution of the United States requires each House of
			 Congress to keep a journal of its proceedings and from time to time publish the
			 same.(5)To ensure that no legislation is passed without effective representation of the
			 interests of the people by the elected Members of Congress, article I, section 7 of the
			 Constitution of the United States provides that only a bill “which shall
			 have passed the House of Representatives and the Senate,” and not vetoed by the
			 President, shall become a law.(6)According to
			 section I of the Manual of Parliamentary Practice for the
			 Use of the Senate of the United States, written by Thomas Jefferson in 1801 (referred to in this section as
			 Jefferson's Manual), “nothing tended more to throw power into
			 the hands of administration and those who acted with the majority … than a
			 neglect of, or departure from, the rules of proceeding [which] operated as a
			 check and control of the actions of the majority [and] a shelter and protection
			 to the minority”.(7)According to
			 sections XXII and XL of Jefferson's Manual, it was the rule of the Senate that
			 every bill receive 3 readings, 2 full readings by the Clerk of the Senate, and
			 a third reading of the title of the bill only, because “every member of the
			 Senate had a printed copy [of the bill] in his hand.”.(8)According to
			 sections XXIV, XXV, and XL of Jefferson's Manual, it was the rule of the House
			 of Representatives, following the parliamentary procedure of the English House
			 of Commons, that every bill receive 2 full readings by the Clerk of the House of Representatives,
			 and a reading of the whole contents of the bill verbatim by the Speaker of the
			 House of Representatives before the House of Representatives voted on the bill.(9)Under the current rules of the Senate, the Senate has departed from its original practice of a full
			 first and second reading of each bill, and of ensuring that each Senator has a
			 printed or other verbatim copy of each bill before passage thereof, having by
			 rule XIV of the Standing Rules of the Senate limited each reading of a bill to
			 the reading of the title of the bill only, unless the Senate in any case shall
			 otherwise order.(10)Under the current
			 rules of the House of Representatives, the House of Representatives has by
			 rule XVI (8) and rule XVIII (5) embraced its original practice of full first
			 and second readings of each bill, but has regularly departed from this practice
			 by unanimous consent of the House of Representatives, and has dispensed altogether its original
			 practice of a verbatim third reading of each bill before passage, limiting such
			 third reading to the reading of the title only, including the reading of the
			 title only even when Members of the House of Representatives have no printed or other verbatim
			 copy of the bill before passage.(11)Although section
			 106 of title 1, United States Code, requires a bill to be made available in
			 written form to each Member of Congress before final passage, Congress has by
			 statute conferred upon itself the power, during the last 6 days of a session of
			 Congress, by concurrent resolution, to vote for passage of a bill that is not
			 in written form at the time of final passage.(12)As a direct
			 consequence of the departure of the Senate and the House of Representatives from the
			 salutary practice of full, verbatim readings of each bill before final passage,
			 and further, as a direct consequence of Congress, by concurrent resolution and
			 otherwise, having permitted certain appropriation, budget, and regulatory bills
			 to be enacted into law without such bills being printed and presented to
			 Congress in written form prior to final passage, Congress has—(A)imposed upon the
			 people of the United States excessively long bills, largely written by an unelected
			 bureaucracy, resulting in generally incomprehensible, cumbersome, oppressive,
			 and burdensome laws, containing hidden provisions for special interests;(B)deprived the
			 people of the United States and their elected Senators and Members of a full and
			 fair opportunity to examine the text of bills, and all amendments thereto,
			 prior to passage;(C)undermined the
			 confidence of the people of the United States as a result of its failure to provide adequate notice to the
			 people before a vote is taken on the bills and amendments thereto;
			 and(D)has called into
			 question the integrity and reliability of the legislative processes in both
			 Houses of Congress by its failure to ensure that each Senator and
			 each Member of the House of Representatives has, prior to passage, either listened attentively to
			 the reading of the full text of each bill, and amendments thereto, or has
			 personally read the text thereof.(13)Federal law
			 currently sets forth various requirements relating to the form of bills and resolutions, and
			 the procedure for enacting laws, including—(A)the form of the
			 enacting clause of all Acts of Congress (section 101 of title 1, United States
			 Code);(B)the form of the
			 resolving clause of all joint resolutions (section 102 of title 1, United
			 States Code);(C)a limitation on
			 the use of enacting or resolving words (section 103 of title 1, United States
			 Code);(D)the requirement
			 regarding the numbering of sections and the requirement that each contain a single
			 proposition (section 104 of title 1, United States Code);(E)the style and
			 title for all bills making appropriations (section 105 of title 1, United States
			 Code); and(F)the process by
			 which each bill or joint resolution is handled after passage (section 106 of
			 title 1, United States Code).4.Text of bill or
			 resolution to specify its constitutional authority, current lawChapter 2 of title 1, United States Code, is
			 amended by inserting after section 105 the following:105a.Text of bill
				or resolution to specify its constitutional authority(a)Requirement(1)In
				generalAny bill or resolution introduced in either House of
				Congress shall contain a provision citing the specific powers granted to
				Congress in the Constitution of the United States to enact the proposed bill or
				resolution, including all the provisions thereof.(2)Failure to
				complyAny bill or resolution that does not comply with paragraph (1) shall not be accepted by the Clerk of the House of Representatives or
				the Secretary of the Senate.(b)Floor
				consideration(1)In
				generalThe requirements of subsection (a)(1) shall apply to any
				bill or resolution presented for consideration on the floor of either House of
				Congress, including a bill or resolution reported from a committee of
				either House of Congress, produced by conference between the 2 Houses of
				Congress, or offered as a manager’s amendment.(2)Failure to
				complyAny bill or resolution that does not comply with paragraph (1) shall not be submitted for a vote on final passage.(c)No waiver or
				modificationNeither House of Congress, nor Congress jointly, by
				concurrent resolution, unanimous consent, or any other order,
				resolution, vote, or other means, may dispense with, or otherwise waive or
				modify, the requirements under this section.105b.Text of bill
				or resolution to set forth current law(a)Requirement(1)In
				generalAny bill or resolution introduced in either House of
				Congress that is intended to amend or modify the effect of, or would have the
				effect of amending or modifying the effect of, any current provision of law,
				including the expiration date of any law, shall set forth—(A)the current
				version of the entire section of the current law that the bill or resolution proposes to amend,
				verbatim;(B)the amendments
				proposed in the bill or resolution; and(C)the section of law as it would read as modified by the amendments proposed, except
				that this subparagraph shall not apply to any bill or resolution that would
				strike the text of an entire section of a law.(2)Failure to
				complyAny bill or resolution that does not comply with paragraph (1) shall not be accepted by the Clerk of the House of Representatives or the
				Secretary of the Senate.(b)Floor
				consideration(1)In
				generalThe requirements under subsection (a)(1) shall apply to any bill or resolution presented for consideration on the floor of either House
				of Congress, including a bill or resolution reported from a committee of either House of
				Congress, produced by conference between the 2 Houses of Congress, or offered as
				a manager’s amendment.(2)Failure to
				complyAny bill or resolution that does not comply with paragraph (1)
				shall not be submitted to a vote on final passage.(c)No waiver or
				modificationNeither House of Congress, nor Congress jointly, by
				concurrent resolution, unanimous consent, or any other order,
				resolution, vote, or other means, may dispense with, or otherwise waive or
				modify, the requirements under  this section.105c.Procedures
				prior to vote on bill or resolution(a)In
				general(1)Requirements for voteA vote on final passage of a bill (except for private
				bills) or a resolution may not occur in either House of Congress, unless—(A)the full text of
				the bill or resolution is published at least 7 days before the vote on an
				official Internet website of each House of Congress, easily available to and
				readily usable by the public, using an open format that is platform
				independent, machine readable, and available without restrictions on searchability, retrieval, downloading, and indexing, separate and apart from the
				calendar of the Senate or the House of Representatives;(B)public notice of
				the specific calendar week during which the vote is scheduled to take place is
				posted on the official Internet websites described in subparagraph (A) not less
				than 6 days before the Monday of the calendar week during which the vote is
				scheduled to take place, with failure to take the vote during the noticed week
				requiring a new notice under this subparagraph; and(C)except as provided in paragraph (2), the Clerk of the House of Representatives or the Secretary of the Senate has read the full text of the bill or resolution, verbatim, to the respective body of each House of Congress, which have been called to order and physically assembled with a constitutionally required quorum to do business being present throughout the time of the full reading of the text of the bill or resolution.(2)If a bill or resolution is enrolled by either the House of Representatives or the Senate, for any subsequent consideration of the enrolled bill or resolution—(A)it is not necessary for the full text of the bill or resolution to be reread to the House of Congress in which the bill or resolution passed; and(B)the full text of any amendment to the text of the enrolled bill or resolution shall be read, verbatim, to each House of Congress.(b)Affidavit(1)In
				generalBefore voting in favor of final passage of a bill
				(except a private bill) or resolution, each Senator and each Member of
				the House of Representatives, except as provided in paragraph (2), shall sign an affidavit executed under penalty of
				perjury under section 1621 of title 18 attesting that the
				Senator or Member—(A)was present
				throughout the entire reading of each such bill or resolution, and listened
				attentively to such reading in its entirety; or(B)prior to voting
				for passage of such bill or resolution, read attentively each such bill or resolution in its entirety.(2)Vote against
				passageA Senator or a Member of the House of
				Representatives shall not be required to sign an affidavit described in
				paragraph (1) if the Senator or Member voted against passage of the bill or
				resolution.(3)RecordsCopies
				of each affidavit described in paragraph (1) signed by a Senator or a Member of the House of Representatives shall be maintained by the
				Secretary of the Senate or the Clerk of the House of Representatives,
				respectively.(c)JournalWith
				respect to each vote on final passage of a bill (except for a private bill) or
				resolution, each House of Congress shall cause to be recorded in the journal of
				its proceedings that the publishing, notice, reading, and affidavit
				requirements under this section have been satisfied.(d)No waiver or
				modificationNeither House of Congress, nor Congress jointly, by
				concurrent resolution, unanimous consent, or any other order,
				resolution, vote, or other means, may dispense with, or otherwise waive or
				modify, the requirements set forth in this section.105d.Enforcement
				clause(a)In
				generalAn Act of Congress that does not comply with section
				105a, 105b, or 105c shall have no force or effect and no legal, equitable,
				regulatory, civil, or criminal action may be brought under such an Act of
				Congress.(b)Cause of
				actionWithout regard to the amount in controversy, a cause of
				action under sections 2201 and 2202 of title 28, United States Code, against
				the United States seeking appropriate relief (including an injunction against
				enforcement of any law, the passage of which did not conform to the
				requirements of section 105a, 105b, or 105c) may be brought by—(1)a person
				aggrieved by an action of an officer or employee in the executive branch of
				the Federal Government under an Act of Congress that did not comply with
				sections 105a, 105b, and 105c;(2)a Member of
				Congress aggrieved by the failure of the House of Congress of which the Member
				is a Member to comply with section 105a, 105b, or 105c; and(3)a person
				individually aggrieved by the failure of a Senator for the State in which the
				aggrieved person resides or  by the failure of a Member of the House of Representatives for the
				District in which the aggrieved person resides to fulfill the obligations of
				the Senator or Member  under section 105a,
				105b, or
				105c..5.Technical and conforming amendmentsThe table of sections for chapter 2 of title 1, United States Code, is amended by inserting after the item relating to section 105 the following:105a. Text of bill or resolution to specify its constitutional authority.105b. Text of bill or resolution to set forth current law.105c. Procedures prior to vote on bill or resolution.105d. Enforcement clause..6.Severability
			 clauseIf any provision of
			 this Act or an amendment made by this Act, or the application of a provision or
			 amendment to any person or circumstance, is held to be invalid for any reason
			 in any court of competent jurisdiction, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any other person or circumstance, shall not be affected.